Title: From George Washington to William Colfax, 28 August 1781
From: Washington, George
To: Colfax, William


                        
                            Sir,
                            Chatham 28th Augt 1781
                        
                        The inclosed are the Instructions which I meant to deliver verbally, with some explanation—but—your absence
                            has prevented it! When business or Inclination (especially on a March) calls you from your Command I should be glad to
                            know it, that I may regulate myself, and orders accordingly.
                        Your Rout, & every thing relative to the inclosed order, is to be kept secret till the nature of the
                            movement discloses itself. I am Your Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. From Trenton you will contrive to forward Mrs Thompson to Newtown, or such other place as she
                                wishes to go to.
                        

                    